Opinion issued March 11, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00830-CR
                            ———————————
                    IN RE ADALBERTO RAMOS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Adalberto Ramos, has filed a petition for writ of mandamus asking

that we direct the Honorable Chuck Silverman to rule on relator’s motion for a

speedy trial and to set aside the indictment. 1 Relator contends that he filed the

motion for a speedy trial on September 3, 2020, but he does not state when he filed


1
      The underlying case is The State of Texas v. Adalberto Ramos, cause
      number1650623, pending in the 183rd District Court of Harris County, Texas, the
      Honorable Vanessa Velasquez presiding.
the motion to set aside the indictment. Relator also asks that we permit him to file

this pro se petition even though he is represented in the trial court by appointed

counsel.

      Relator is not entitled to hybrid representation. See Rudd v. State, 616 S.W.2d

623, 625 (Tex. Crim. App. 1981) (person represented by counsel not entitled to

hybrid representation); In re Burgess, No. 05-17-01226-CR, 2017 WL 5559606, at

*1 (Tex. App.—Dallas Nov. 14, 2017, orig. proceeding) (denying mandamus on

ground that pro se relator not entitled to hybrid representation); Gray v. Tyra, 01-94-

00316-CR, 1994 WL 149583, at *1 (Tex. App.—Houston [1st Dist.] Apr. 21, 1994,

orig. proceeding) (same).

      Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). Any pending motions are dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Landau, and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2